Fairfield App. No. 99CA32. This cause was pending before the court as a certification of conflict from the Court of Appeals for Fairfield County. On November 23, 1999, this court dismissed this case for appellant’s failure to attach the order certifying the conflict to his notice of certified conflict. It has come to the attention of the court that appellant’s notice of certified conflict did contain a copy of the order certifying the conflict and the order of November 23, 1999 was therefore issued in error. Accordingly,
IT IS ORDERED by the court that the order of November 23, 1999 is vacated and this case is restored to the docket.